DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-8 and 11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7, and 10 of co-pending Application No. 16/462,855 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 10-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by JP H08-164385A Matsumura provided by applicant.
With respect to claims 1-7, 10-11, the JP H08-164385A Matsumura reference discloses in the English abstract provided by applicant, a combined water heater and water treatment device. The said device comprises a heating sterilizer 9 is formed by housing a lamp case 16 into a heating tube made of a stainless-steel pins, etc., connected to the circulating flow passage 7, housing the UV sterilizing lamp 17 in this UV transparent lamp case 16 removable through opening 20, and a metal die casting 19 . 

Claim(s) 1, 3-5, 8 and 10, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zhou CN 104556271.
With respect to claims 1, 3-5, 8 and 10, the Zhou CN 104556271 reference provided by applicant, discloses a heating tube 1 provided with a sealing cover 2 a water outlet 7 and a water inlet 6. The device comprises a UV source 5 in a UV transparent silica tube 4, and a heater element 3 located in the wall of the flow channel. The water heater 3 may be a resistance wire or spiral film/coating attached to a portion of the surface of the single container.  (disclosed on the page 2 of English translation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Matsumura, as applied to claim 1 above, further in view of Zhou CN 104556271.
With respect to claim 8, the Matsumura reference does not disclose the water heater to be a film.
However, the Zhou reference provided by applicant, discloses that water heater 3 may be a resistance heating wire or spiral film/coating attached to a portion of the surface of the single container (disclosed on the page 2 of English translation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Matsumura reference and apply the heating wire/coating/film of the Zhou reference to the outside of the container of the Matsumura reference, since the addition of the heating element would yield the expected result of providing the desired heat transfer as evidenced by the Zhou reference.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over  Matsumura, as applied to claim 1 above, further in view of Plester U.S. 2001/0032823 A1.
With respect to claim  59, The Matsumura reference does not expressly disclose a combined water heater and water treatment device wherein a single container is earthed and is arranged with a thermostat to stop power supply during a short circuit or overheating. 
 The Plester reference discloses in paragraph 0075 on/off thermostat system of FIG. 3 is used for temperature control. Having thermo couple 160 paragraph 0093 the temperature is monitored and the device is able to be turned on and off in paragraph 0108.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Matsumura reference and use the earthed on off temperature system of the Plester reference, since the addition would result in the added benefit of increased temperature and device control as evidenced by Plester.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Matsumura, as applied to claim 11 above.
With respect to claim 12, the Matsumura reference does not disclose the combined water heater 20and water treatment device is placed in a vertically higher position than the water filtration unit.
However, this is considered a mere arrangement of parts. The device of the prior art could easily be arranged or placed in a vertically higher position than the water filtration unit, without affecting the function and achieving the same desired purpose. One of ordinary skill in the art would recognize that the upstream and downstream pipe arrangement to be the necessary arrangement, while the orientation/location is simply a mere matter of design choice. It is within the ordinary skill of one in the art to place treatment units in treatment trains to meet current desires.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to move the heating device to be placed in a vertically higher position than the water filtration unit, since it is considered to be a matter of design choice and would yield the expected result of providing the desired treatment disclosed by the Matsumura reference. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774